 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1717 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Congratulating imprisoned Chinese democracy advocate Liu Xiaobo on the award of the 2010 Nobel Peace Prize. 
 
 
Whereas Liu Xiaobo played a leading role in the 1989 Tiananmen Square demonstration for democratic reform, insisting on peaceful means and democratic process;  
Whereas since 1989, Liu Xiaobo has been a leading figure promoting democratic reform and respect for human rights, including by writing hundreds of notable essays on these subjects;  
Whereas between June 6, 1989, and October 1999, Chinese officials detained Liu Xiaobo 3 times, totaling over 4 years confinement for his role in Tiananmen Square and continued promotion of political reform;  
Whereas in 2008, Liu Xiaobo was one of the principal drafters and organizers as well as one of the first signers of Charter 08, a manifesto that proposed democratic reform in China;  
Whereas, on December 8, 2008, Chinese officials detained Liu Xiaobo for his role in Charter 08, and found him guilty of “inciting subversion of state power” in 2009 and sentenced him to 11 years imprisonment;  
Whereas since December 2008, thousands of Chinese citizens from all walks of life have signed Charter 08, and Chinese officials have detained, placed under house arrest, or harassed many of them;  
Whereas in 2010, many persons from around the world nominated Liu Xiaobo for the Nobel Peace Prize, including the 14th Dalai Lama, Bishop Desmond Tutu, Vaclav Havel, and 7 members of the United States House of Representatives;  
Whereas, on October 8, 2010, the Norwegian Nobel Committee announced its award of the 2010 Nobel Peace Prize to Liu Xiaobo for his long and non-violent struggle for fundamental human rights in China;  
Whereas the Norwegian Nobel Committee noted that, “the campaign to establish universal human rights also in China is being waged by many Chinese * * * through the severe punishment meted out to him, Liu has become the foremost symbol of this wide-ranging struggle for human rights in China”;  
Whereas when on October 9, 2010, Liu Xia, Liu Xiaobo’s wife, notified her husband that he had been awarded the Nobel Peace Prize, he responded by dedicating the prize to “the Tiananmen martyrs”;  
Whereas Chinese officials responded to the award by placing Liu Xia under house arrest, harassing and detaining Liu Xiaobo’s friends and supporters, censoring Internet Web sites and blacking out television broadcasts that reported the award, and defaming Liu Xiaobo by describing him as a “criminal”, a “political tool of the West”, and a “traitorous operative”;  
Whereas Chinese officials have claimed that the imprisonment of Liu Xiaobo is an internal matter and that the award constitutes meddling in China’s internal affairs; and  
Whereas President Barack Obama, the recipient of the 2009 Nobel Peace Prize, has congratulated Liu Xiaobo on the award and called on Chinese officials to release him from prison: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Liu Xiaobo on the award of the 2010 Nobel Peace Prize;  
(2)honors Liu Xiaobo’s promotion of democratic reform in China, and the courage with which he has bore repeated imprisonment by Chinese officials;  
(3)states that in honoring Liu Xiaobo, it also honors all those who have promoted democratic reform in China, including all those who participated in the 1989 Tiananmen Square demonstration for democratic reform;  
(4)asserts that Liu Xiaobo is a political prisoner, and that Liu Xia, Liu Xiaobo’s supporters, and all signers of Charter 08 who have been detained, placed under house arrest, or harassed, are the victims of political persecution;  
(5)calls on Chinese officials to release Liu Xiaobo from prison, and to release Liu Xia, Liu Xiaobo’s supporters, and all signers of Charter 08 from detention, house arrest, and harassment;  
(6)calls on Chinese officials to cease censoring media and Internet reporting of the award of the Nobel Peace Prize to Liu Xiaobo and to cease their campaign of defamation against Liu Xiaobo;  
(7)urges President Barack Obama to continue to work for the release of Liu Xiaobo from prison, as well as the release of Liu Xia, Liu Xiaobo’s supporters, and all signers of Charter 08 from detention, house arrest, and harassment; and  
(8)emphasizes that violations of human rights in general, and the persecution of Liu Xiaobo, Liu Xia, Liu Xiaobo’s supporters, and all signers of Charter 08 specifically, are matters of legitimate concern to other governments.  
 
Lorraine C. Miller,Clerk.
